DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of theclaims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the variousclaims was commonly owned at the time any inventions covered therein were made absent anyevidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point outthe inventor and invention dates of each claim that was not commonly owned at the time a laterinvention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marsolais (US 6,088,598) in view of Syrbe (US 20070149208).
Referring to claim 1, Marsolais discloses a method for performing location-specific services of a broadcasting unit (abstract and FIG. 4-6), comprising: 
setting up of cells for the location-specific services (Figures 1-2, Col. 4, lines 26-28, “FIG. 2 illustrates the relationship between cells and service zones in the cellular system of the present invention”. Col. 4, lines 53-58, “The cell and/or coverage area of each service zone Z1 to Z7 within the area 10 is preferably selected by the cellular service provider and is defined and identified in the mobile switching center (MSC) of the cellular system”) through: 
transfer of cell data which define a regional cell area by the broadcasting unit to a mobile receiving device (Col. 2, lines 28-33, “The mobile terminal includes first means for receiving and storing in the mobile terminal subscriber zone profile information identifying predefined location dependent services available to the mobile terminal in the communication system”. Note that zone profile information is equivalent to cell data because it provides profile information for cell zones. Alternatively, see at least the abstract, also see at least Fig. 1 as well as col. 4 lines 40-45 and Col. 3, lines 2-63, “service area of a cellular … (SID) broadcasted by each base station”, “mobile terminal may comprise a digital terminal adapted to receive the subscriber zone profile information over a digital control channel of a cellular telecommunication system. The local zone profile information may correspond to private system identities (PSID's) broadcasted by base stations of the cellular communications system. The stored subscriber zone profile information in the storing means preferably comprises a listing of a plurality of PSID's for which the mobile terminal is to receive location based services”. Note that service area of a cellular telecommunication system is equivalent to cell data), 
storage of the cell data in the mobile receiving device (Col. 2, lines 28-33, “The mobile terminal includes first means for receiving and storing in the mobile terminal subscriber zone profile information identifying predefined location dependent services available to the mobile terminal in the communication system”. Note that zone profile information is equivalent to cell data because it provides profile information for cell zones), and 
in the event of a positively determined presence of the mobile receiving device in the cell area, performance of a service assigned to the cell data in the mobile receiving device (Col. 3, lines 39-44, “The system includes means for identifying a plurality of service zones in the system and means for transmitting mobile terminal defined location based services to mobile terminals when located in the service zones”. Note that the system provides terminal location based services when it is located in the service area. Thus, in the event of a positively determined presence of the mobile receiving device in the cell area, performance of a service assigned to the cell data in the mobile receiving device. Note that service area of the cell is equivalent to cell data. With regards to “positively determined presence of the mobile”, when the terminal is located in the service zones reads on in the event of positively determining presence of the mobile receiving device, Further see Col. 1, lines 43-47, “There is a new provision proposed for location based services in cellular telecommunication systems wherein different services are provided to the subscriber depending on the location of the subscriber within the cellular telephone communications system”, Col. 2, lines 6-11, “the present invention is directed to a mobile radio communications system that provides a greeting to the subscriber advising the subscriber of the type of predefined services which are applicable to the subscriber at its current location”. Also see Col. 1, lines 55-63, “While proposals have been made to transmit location based information to subscribers using short message services (SMS) each time the subscriber registers with a new service area, i.e. a service area where the subscriber obtains a different set of services based on the user profile for that area, this requires the telecommunications system in the switch or the home location register to maintain a slogan or text that is transmitted over the air interface to the subscriber each time he registers in a new service area”).
Marsolais is not relied on for determining in the mobile receiving device of a current position of the mobile receiving device, and determining by the mobile receiving device of a current presence of the mobile receiving device in the cell area on the basis of the current position.
In an analogous art, Syrbe discloses determining in the mobile receiving device of a current position of the mobile receiving device, and determining by the mobile receiving device of a current presence of the mobile receiving device in the cell area on the basis of the current position (Par. 8-9, “the present inventions to provide method of determining the relative position of a mobile communication terminal in a cellular network to an object”, “the mobile communication terminal determining its geographical position through cell identification or a more sophisticated cellular network based positioning method,” note that the mobile communication terminal (equivalent to mobile receiving device determines its own location through cell identification, thus, it determines its current presence of the mobile receiving device in the cell area on the basis of the current position)
It would have been obvious to one of the ordinary skill in the art before the effective date of the claimed invention to modify the system of Marsolais by incorporating the teachings of Syrbe so the terminal itself determines its location, so that the terminal can determine decision based on location without the need to communicate with the network to obtain its location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/FRED A CASCA/               Primary Examiner, Art Unit 2644